DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/22/2022 regarding the prior art rejections have been fully considered but they are not persuasive.
 
Applicant argues at pages 11-12 that the present application and US 2017/0242534 to Gray et al. (hereinafter “Gray”, which corresponds to the primary reference of the 35 U.S.C. 103 rejections set forth in the Office action) are commonly owned by applicant SIGMASENSE, LLC.  Applicant’s argument, even if taken as true, does not disqualify Gray as prior art.  In particular, the present application is not a continuation, divisional or continuation-in-part of an earlier U.S. application, does not claim benefit under 35 U.S.C. 119(e) to a provisional application and does not claim foreign priority under 35 U.S.C. 119(a)-(d), 365(a) or (b), or 386(a) or (b).  The effective filing date of the claimed invention is therefore 2/18/2020, which is the actual filing date of the present application.  Gray is a US patent application publication having a publication date of 8/24/2017.  Gray therefore qualifies as at least 35 U.S.C. 102(a)(1) prior art because it is a publication available to the public on 8/24/2017 before the effective filing date of 2/18/2020.  None of the exceptions to 35 U.S.C. 102(a)(1) set forth under 35 U.S.C. 102(b)(1) will apply because Gray’s disclosure is not less than one year before the effective filing date of the present application.  Although there is a common ownership exception applicable to prior art under 35 U.S.C. 102(a)(2), this exception does not remove as prior art public disclosures under 35 U.S.C. 102(a)(1).

Accordingly, applicant’s common ownership argument does not disqualify Gray as prior art under 35 U.S.C. 102(a)(1) or otherwise render improper the Office action’s reliance on Gray.  Applicant presents no substantive arguments regarding the Office action’s characterization of Gray’s teachings or teachings of any of the other references relied upon in the Office action.  Applicant’s argument regarding the prior art rejections is therefore not persuasive and the prior art rejections are maintained as set forth below.

Applicant's arguments filed 8/22/2022 regarding the nonstatutory double patenting rejections set forth in prior Office action have been fully considered and are persuasive in view of the terminal disclaimer filed and approved on 8/28/2022.  The nonstatutory double patenting rejections are therefore withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0242534 to Gray (Gray) in view of US 2019/0042040 to Kumar et al. (Kumar).

	Regarding claim 1, Gray discloses a touch sensor device (TSD) (Gray, e.g., paragraph 64, in some versions, the touch sensor itself is included with the invention, while in others the drive and receive circuitry and methods may be embodied in a touch sensor controller chip or other integrated chip (IC) for interfacing with a touch sensor such as those used with touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks, touch sensitive fabric, touch sensitive surfaces, drawing pads or pen input pads, and other any other touch sensor array products) comprising:
	a plurality of TSD electrodes associated with a surface of the TSD
	a plurality of drive-sense circuits (DSCs) operably coupled to the plurality of TSD electrodes (Gray, e.g., Figs. 1,7 and paragraphs 87-103, channel drivers 30; while four channel drivers are shown in Fig. 1, this is to illustrate a plurality, and the preferred versions will have as many channels as there are touchscreen electrodes (rows and columns), with repeated instantiations of the drive module, including drive circuitry and receiving filters, for each channel; also see Fig. 11 and paragraphs 104-109 disclosing implementation of a channel driver 30), wherein a DSC of the plurality of DSCs is operably coupled to receive a reference signal and to generate a TSD electrode signal based on the reference signal (Gray, e.g., Figs. 1,7 and paragraphs 87-103, reference signal 35 input to reference input sigma-delta comparator 34 from drive signal generation circuitry 41; also see Fig. 11 and paragraphs 104-109), wherein, when enabled, the DSC operably coupled and configured to:
		provide the TSD electrode signal to a TSD electrode of the plurality of TSD electrodes and simultaneously to sense a change of the TSD electrode signal based on a change of impedance of the TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes based on invention use said channel drivers in a parallel manner to drive touchscreens 14 or other touch sensor arrays with signal combinations allowing multiple mode simultaneous touchscreen sampling (self, mutual, and receive)); and
		generate a digital signal that is representative of the change of impedance of the TSD electrode (Gray, e.g., Figs. 1,7 and paragraphs 87-103, circuit 30 both drives the signal present on reference 35 out through the sigma-delta driver portion, and to sense or receive the driven signal changes needed to follow the reference 35—which indicate the impedance changes caused by touch on the touch circuitry, or signal or noise external to the electrode, such as the mutual analog sensor signal and the pen sensor signal(s); the feedback connection at node 37 causes this node to act as a “virtual signal” node, which the entire voltage following A/D converter attempts to match to analog sensor drive signal 35; because the impedance of touch sensor electrode 40 changes when touched based on capacitance, inductance, or resistance changes, the signal at virtual signal node 37 contains variations indicating such changes, as the sigma-delta D/A converter portion of the circuit drives more or less voltage to node 37 to keep up with the impedance changes; these changes are present in the comparator output signal at node 33, which is filtered and decimated to a lower digital sample rate at block 18, for processing by the system internal logic, such as that shown in FIG. 1, to detect and process the various touch and pen inputs);
	memory that stores operational instructions (Gray, e.g., Figs. 1,7 and paragraphs 87-103, memory associated with processor of processor and memory logic blocks 24 of Fig. 1; processor also includes program memory for storing executable program code to control and direct the various digital logic and digital signal processing functions described herein); and
	one or more processing modules operably coupled to the plurality of DSCs and the memory (Gray, e.g., Figs. 1,7 and paragraphs 87-103, processor of processor and memory logic blocks 24 of Fig. 1; processor also includes program memory for storing executable program code to control and direct the various digital logic and digital signal processing functions described herein; also see Fig. 7, drive signal generation circuitry 41; also see Fig. 11 and paragraphs 104-109 regarding drive signal generation circuitry 41; some embodiments provide a multi-touch system capable of operating almost exclusively in the digital realm, as described below, meaning that an FPGA or other reconfigurable or programmable logic device (PLD) may be employed to construct almost the entire circuit, without the need for op amps or other active external analog components, beyond the driver circuitry included in the FPGA or PLD), wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to:
		generate the reference signal (Gray, e.g., Figs. 1,7 and paragraphs 87-103, processor also includes program memory for storing executable program code to control and direct the various digital logic and digital signal processing functions described herein; also see Fig. 7, drive signal generation circuitry 41 for generating reference signal 35; also see Fig. 11 and paragraphs 104-109 regarding drive signal generation circuitry 41 for generating reference signal 35; note in Fig. 11 ENA inputs to digital output drivers 46 in drive signal generation circuitry 41 and control input to analog switch or multiplexor 48); and
		process the digital signal to determine 

	Gray is not relied upon as explicitly disclosing wherein an overlay that includes one or more marker electrodes also being associated with at least a portion of the surface of the TSD, provide the TSD electrode signal to a TSD electrode of the plurality of TSD electrodes and simultaneously to sense a change of the TSD electrode signal based on a change of impedance of the TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes based on the overlay being associated with the at least a portion of the surface of the TSD, and process the digital signal to determine one or more characteristics of the overlay that is associated with the at least a portion of the surface of the TSD.

	In related art, Kumar discloses an overlay that includes one or more marker electrodes also being associated with at least a portion of the surface of a touch sensor device, sensing a change in capacitive coupling caused by capacitive coupling between the capacitive sensor and the one or more marker electrodes based on the overlay being associated with the at least a portion of the surface of the touch sensor device and process a resulting signal to determine one or more characteristics of the overlay that is associated with at least a portion of the surface of the touch sensor device (Kumar, e.g., Figs. 1-3 and paragraphs 15-32; see Fig. 3 and paragraphs 18-21 in particular; each of the index dots 304, the top edge markers 306, and the marker dots 308 may be embodied as any material capable of indicating a contact or “touch” on the touch screen display 104 and fulfilling the functions described herein, such as metal, conductive rubber, conductive foam, etc.; the index dots 304 indicate to the compute device 102 that the input overlay device 106 has been placed on one of its touch screen displays 104 as well as the location, orientation, and/or size of the touch screen display 104; in some embodiments, the index dots 304 may be placed in different locations of the input overlay device 106, such as only in two corners or in one or more other locations on the input overlay device 106; in some embodiments, the compute device 102 may recognize the index dots 304 based on their location and/or on the shape of the index dots 304; the illustrative top edge markers 306 indicate to the compute device 102 which edge of the input overlay device 106 is the top or upper edge; the illustrative marker dots 308 indicate to the compute device 102 various input overlay parameters of the input overlay device 106, such as the input overlay device type, the input overlay device manufacture, the area used by the input overlay device 106, and/or other parameters of the input overlay device 106).

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gray such that an overlay that includes one or more marker electrodes is associated with at least a portion of the surface of the TSD, to provide the TSD electrode signal to a TSD electrode of the plurality of TSD electrodes and simultaneously to sense a change of the TSD electrode signal based on a change of impedance of the TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes based on the overlay being associated with the at least a portion of the surface of the TSD, and to process the digital signal to determine one or more characteristics of the overlay that is associated with the at least a portion of the surface of the TSD.  In this way, in the manner disclosed by Kumar, input overlay device may be placed on a touch screen display to facilitate data entry into a compute device.

	Regarding claim 2, Gray in view of Kumar discloses another DSC of the plurality of DSCs is operably coupled to receive another reference signal and to generate another TSD electrode signal based on the another reference signal, wherein, when enabled, the another DSC operably coupled and configured to: provide the another TSD electrode signal to another TSD electrode of the plurality of TSD electrodes that is implemented within the at least a portion of the surface of the TSD with which the overlay is associated and simultaneously to sense a change of the another TSD electrode signal based on a change of impedance of the another TSD electrode caused by a proximal touch to the at least a portion of the surface of the TSD with which the overlay is associated; and generate another digital signal that is representative of the change of impedance of the another TSD electrode; and the one or more processing modules, when enabled, is further configured to execute the operational instructions to: generate the another reference signal; and process the another digital signal to determine location of the proximal touch to the at least a portion of the surface of the TSD with which the overlay is associated (see Gray in view of Kumar as applied to claim 1, not all of Gray’s plurality of drive-sense circuits (DSCs) (Gray, e.g., Figs. 1,7 and paragraphs 87-103, plural channel drivers 30) will be used to determine the characteristic(s) of the overlay based on the marker electrodes, and other of the DSCs different from the DCCs will be used to detect the marker electrodes will be used to determine touches, e.g., depression of the keys of the overlay).

	Regarding claim 3, Gray in view of Kumar discloses wherein the one or more processing modules, when enabled, is further configured to execute the operational instructions to: determine user interaction with a portion of the overlay based on the location of the proximal touch to the at least a portion of the surface of the TSD with which the overlay is associated; and generate an output signal that is representative of the user interaction with the portion of the overlay and transmit the output signal to a computing device to be interpreted by the computing device as user input (see Gray in view of Kumar as applied to claim 2, detection of keystrokes on the overlay as input to a computing device associated with the overlay, e.g., smartphones, tablets, notebook PCs; see, e.g., Gray, paragraph 64).

	Regarding claim 4, Gray in view of Kumar discloses wherein the one or more characteristics of the overlay includes one or more of: an outline of the overlay; locations of keys of the overlay; a location of the overlay on the surface of the TSD; location of the one or more marker electrodes within the at least a portion of the surface of the TSD; a pattern of the one or more marker electrodes; a function of the overlay; a type of the overlay; or an orientation of the overlay (see Gray in view of Kumar as applied to claim 1, e.g., Kumar, paragraphs 19-21,  the index dots 304 indicate to the compute device 102 that the input overlay device 106 has been placed on one of its touch screen displays 104 as well as the location, orientation, and/or size of the touch screen display 104; the illustrative top edge markers 306 indicate to the compute device 102 which edge of the input overlay device 106 is the top or upper edge. In the illustrative embodiment, the input overlay device 106 includes two top edge marker dotes 306 located on the top edge of the input overlay device 106; as such, in some embodiments, the compute device 102 may recognize the top edge markers 306 based on their location and/or shape; the illustrative marker dots 308 indicate to the compute device 102 various input overlay parameters of the input overlay device 106, such as the input overlay device type, the input overlay device manufacture, the area used by the input overlay device 106, and/or other parameters of the input overlay device 106; Gray in view of Kumar therefore discloses wherein the one or more characteristics of the overlay may include: an outline of the overlay; locations of keys of the overlay; a location of the overlay on the surface of the TSD; location of the one or more marker electrodes within the at least a portion of the surface of the TSD; a pattern of the one or more marker electrodes; a function of the overlay; a type of the overlay; or an orientation of the overlay).

	Regarding claim 5, Gray in view of Kumar discloses wherein the TSD is a portable device that includes an internal power source (see Gray in view of Kumar as applied to claim 1, Gray, e.g., paragraph 64, in some versions, the touch sensor itself is included with the invention, while in others the drive and receive circuitry and methods may be embodied in a touch sensor controller chip or other integrated chip (IC) for interfacing with a touch sensor such as those used with touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks, touch sensitive fabric, touch sensitive surfaces, drawing pads or pen input pads, and other any other touch sensor array products; at least smartphones, tablets, notebook PCs are portable devices that include an internal power source).

	Regarding claim 6, Gray in view of Kumar discloses wherein the plurality of TSD electrodes includes a first subset of the plurality of TSD electrodes aligned in a first direction and a second subset of the plurality of TSD electrodes that are separated from the first subset of the plurality of TSD electrodes by a dielectric material and are aligned in a second direction (see Gray in view of Kumar as applied to claim 1, e.g., Fig. 1 and paragraph 87, the circuitry 10 transmits and receives simultaneously on a plurality of channels 12 to drive analog sensor signals through channel drivers 30 to the electrodes of a multi-touch sensor 14; the electrodes typically include row and column electrodes arranged in a grid, but may include other non-symmetrical arrangements of electrodes, multiple grids, or other suitable arrangements of electrodes that can cross-couple signals in response to touch or proximity; it is implicit in Gray’s arrangement that the row electrodes are isolated from the column electrodes by a dielectric material).

	Regarding claim 7, Gray in view of Kumar discloses in some versions, the touch sensor itself is included with the invention, while in others the drive and receive circuitry and methods may be embodied in a touch sensor controller chip or other integrated chip (IC) for interfacing with a touch sensor such as those used with touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks, touch sensitive fabric, touch sensitive surfaces, drawing pads or pen input pads, and other any other touch sensor array products; at least smartphones, tablets, notebook PCs are portable devices that include an internal power source (Gray, e.g., paragraph 64).  Gray in view of Kumar as applied to claim 1 is not relied upon as explicitly disclosing that the TSD includes multiple sections; the TSD has a first shape when the multiple sections are implemented within a first configuration; and the TSD has a second shape when the multiple sections are implemented within a second configuration.  Kumar discloses a TSD that includes multiple sections; the TSD has a first shape when the multiple sections are implemented within a first configuration; and the TSD has a second shape when the multiple sections are implemented within a second configuration (Kumar, e.g., Figs. 1-2 and paragraphs 15-16).   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gray in view of Kumar such that the TSD includes multiple sections, such that the TSD has a first shape when the multiple sections are implemented within a first configuration, and such that the TSD has a second shape when the multiple sections are implemented within a second configuration.  In this way, in the manner disclosed by Kumar, a TSD having multiple touch screens that are positionable in different configurations may be realized.

	Regarding claim 8, Gray in view of Kumar discloses in some versions, the touch sensor itself is included with the invention, while in others the drive and receive circuitry and methods may be embodied in a touch sensor controller chip or other integrated chip (IC) for interfacing with a touch sensor such as those used with touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks, touch sensitive fabric, touch sensitive surfaces, drawing pads or pen input pads, and other any other touch sensor array products; at least smartphones, tablets, notebook PCs are portable devices that include an internal power source (Gray, e.g., paragraph 64).  Gray in view of Kumar as applied to claim 1 is not relied upon as explicitly disclosing that wherein the surface of the TSD includes at least one of a non-flat surface or curved surface.  Kumar discloses a TSD that includes at least one of a non-flat surface or curved surface (Kumar, e.g., Figs. 1-2 and paragraphs 15-16, note that the surface of the compute device 102 is at least non-flat, that there are a plurality of touch sensors associated with the surface of the compute device 102, and that an overlay device 106 that includes one or more dot/markers 304, 306, 308 also being associated with at least a portion of the surface of the TSD).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gray in view of Kumar such that the surface of the TSD includes at least one of a non-flat surface or curved surface.  In this way, in the manner disclosed by Kumar, a TSD having multiple touch screens that are positionable in different configurations may be realized.

	Regarding claim 9, Gray in view of Kumar discloses wherein the DSC of the plurality of DSCs further comprises: a power source circuit operably coupled via a single line to the TSD electrode, wherein, when enabled, the power source circuit is configured to provide an analog signal via the single line coupling to the TSD electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on an electrical characteristic of the TSD electrode; and generate the digital signal that is representative of the change of impedance of the TSD electrode (see Gray in view of Kumar as applied to claim 1, Gray, e.g., Figs. 1, 7 and paragraphs 87-103, channel driver 30; with further reference to Fig. 11 and paragraphs 104-109, each channel driver 30 may include a power source circuit , e.g., at least driver 36, operably coupled via a single line from single pin 1 to the TSD electrode; when enabled the driver 36 provide an analog signal via the single line coupling to the TSD electrode; as disclosed in Figs. 2-3 and paragraphs 120-121 of Gray, the analog signal includes at least one of a DC (direct current) component or an oscillating component; with further reference to Figs. 7 and 11, Gray discloses a power source change detection circuit operably coupled to the power source circuit in the form of sigma-delta comparator 34 in combination with drive signal generation circuitry 41 that, when enabled, detects an effect on the analog signal that is based on an electrical characteristic of the TSD electrode and generates the digital signal that is representative of the change of impedance of the TSD electrode; see, e.g., Gray, paragraphs 105-106).

	Regarding claim 10, Gray in view of Kumar discloses the power source circuit including a power source to source at least one of a voltage or a current via the single line to the TSD electrode (see Gray in view of Kumar as applied to claim 10, Gray, Figs. 7, 11, at least driver 36); and the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference (see Gray in view of Kumar as applied to claim 10, Gray, Figs. 7, 11, drive signal generation circuitry 41 providing reference in the form of analog sensor drive signal 35); and a comparator configured to compare the at least one of the voltage and the current provided via the single line to the TSD electrode to the at least one of the voltage reference and the current reference to produce the analog signal (see Gray in view of Kumar as applied to claim 10, sigma-delta comparator 34).

	Claim 11 recites a touch sensor device (TSD) comprising:
	a first plurality of TSD electrodes aligned in a first direction and a second plurality of TSD electrodes aligned in a second direction, wherein the first plurality of TSD electrodes and the second plurality of TSD electrodes associated with a surface of the TSD, wherein an overlay that includes one or more marker electrodes also being associated with at least a portion of the surface of the TSD;
	a plurality of drive-sense circuits (DSCs) operably coupled to the first plurality of TSD electrodes and the second plurality of TSD electrodes, wherein:
		a first DSC of the plurality of DSCs is operably coupled to receive a first reference signal and to generate a first TSD electrode signal based on the first reference signal, wherein, when enabled, the first DSC operably coupled and configured to:
			provide the first TSD electrode signal to a first TSD electrode of the first plurality of TSD electrodes and simultaneously to sense a change of the first TSD electrode signal based on a change of impedance of the first TSD electrode caused by capacitive coupling between the first TSD electrode and the one or more marker electrodes based on the overlay being associated with the at least a portion of the surface of the TSD; and
			generate a first digital signal that is representative of the change of impedance of the first TSD electrode;
		a second DSC of the plurality of DSCs is operably coupled to receive a second reference signal and to generate a second TSD electrode signal based on the second reference signal, wherein, when enabled, the second DSC operably coupled and configured to:
			provide the second TSD electrode signal to a second TSD electrode of the second plurality of TSD electrodes and simultaneously to sense a change of the second TSD electrode signal based on a change of impedance of the second TSD electrode caused by capacitive coupling between the second TSD electrode and the one or more marker electrodes based on the overlay being associated with the at least a portion of the surface of the TSD; and
			generate a second digital signal that is representative of the change of impedance of the second TSD electrode;
	memory that stores operational instructions; and
	one or more processing modules operably coupled to the plurality of DSCs and the memory, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to:
		generate the first reference signal and the second reference signal; and
		process the first digital signal and the second digital signal to determine one or more characteristics of the overlay that is associated with the at least a portion of the surface of the TSD,
and is rejected under 35 U.S.C. 103 as unpatentable over Gray in view of Kumar for reasons analogous to those discussed above in connection with claim 1, recognizing that Gray discloses a first plurality of TSD electrodes aligned in a first direction and a second plurality of TSD electrodes aligned in a second direction (see Gray in view of Kumar as applied to claim 1, e.g., Fig. 1 and paragraph 87) with the first plurality of TSD electrodes and the second plurality of TSD electrodes being associated with a surface of the TSD, and further recognizing that Gray discloses a plurality of drive-sense circuits (DSCs) (Gray, e.g., Figs. 1,7 and paragraphs 87-103, plural channel drivers 30) , with each of the DSCs receiving a corresponding reference signal and operating in conjunction with the processor/memory in the same manner as discussed above in connection with claim 1.

	Claim 12 recites:
	a third DSC of the plurality of DSCs is operably coupled to receive a third reference signal and to generate a third TSD electrode signal based on the third reference signal, wherein, when enabled, the third DSC operably coupled and configured to:
		provide the third TSD electrode signal to a third TSD electrode of the first plurality of TSD electrodes and simultaneously to sense a change of the third TSD electrode signal based on a change of impedance of the third TSD electrode caused by a proximal touch to the at least a portion of the surface of the TSD with which the overlay is associated; and
		generate a third digital signal that is representative of the change of impedance of the third TSD electrode;
	a fourth DSC of the plurality of DSCs is operably coupled to receive a fourth reference signal and to generate a fourth TSD electrode signal based on the fourth reference signal, wherein, when enabled, the fourth DSC operably coupled and configured to:
		provide the fourth TSD electrode signal to a fourth TSD electrode of the second plurality of TSD electrodes and simultaneously to sense a change of the fourth TSD electrode signal based on a change of impedance of the fourth TSD electrode caused by the proximal touch to at least a portion of the surface of the TSD with which the overlay is associated; and
		generate a fourth digital signal that is representative of the change of impedance of the fourth TSD electrode;
	memory that stores operational instructions; and
	one or more processing modules operably coupled to the plurality of DSCs and the memory, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to:
		generate the third reference signal and the fourth reference signal; and
		process the third digital signal and the fourth digital signal to determine location of the proximal touch to the at least a portion of the surface of the TSD with which the overlay is associated,
and is rejected under 35 U.S.C. 103 as unpatentable over Gray in view of Kumar for reasons analogous to those discussed above in connection with claims 1 and 11, recognizing that in the combination of Gray in view of Kumar that not all of Gray’s plurality of drive-sense circuits (DSCs) (Gray, e.g., Figs. 1,7 and paragraphs 87-103, plural channel drivers 30) will be used to determine the characteristic(s) of the overlay based on the marker electrodes, and that other of the DSCs different from the DCCs will be used to detect the marker electrodes will be used to determine touches, e.g., depression of the keys of the overlay.

	Regarding claim 13, Gray in view of Kumar discloses wherein the one or more processing modules, when enabled, is further configured to execute the operational instructions to: determine user interaction with a portion of the overlay based on the location of the proximal touch to the at least a portion of the surface of the TSD with which the overlay is associated; and generate an output signal that is representative of the user interaction with the portion of the overlay and transmit the output signal to a computing device to be interpreted by the computing device as user input (see Gray in view of Kumar as applied to claim 12, detection of keystrokes on the overlay as input to a computing device associated with the overlay, e.g., smartphones, tablets, notebook PCs; see, e.g., Gray, paragraph 64).

	Regarding claim 14, Gray in view of Kumar discloses wherein the one or more characteristics of the overlay includes one or more of: an outline of the overlay; locations of keys of the overlay; a location of the overlay on the surface of the TSD; location of the one or more marker electrodes within the at least a portion of the surface of the TSD; a pattern of the one or more marker electrodes; a function of the overlay; a type of the overlay; or an orientation of the overlay (see Gray in view of Kumar as applied to claims 1, 11, e.g., Kumar, paragraphs 19-21,  the index dots 304 indicate to the compute device 102 that the input overlay device 106 has been placed on one of its touch screen displays 104 as well as the location, orientation, and/or size of the touch screen display 104; the illustrative top edge markers 306 indicate to the compute device 102 which edge of the input overlay device 106 is the top or upper edge. In the illustrative embodiment, the input overlay device 106 includes two top edge marker dotes 306 located on the top edge of the input overlay device 106; as such, in some embodiments, the compute device 102 may recognize the top edge markers 306 based on their location and/or shape; the illustrative marker dots 308 indicate to the compute device 102 various input overlay parameters of the input overlay device 106, such as the input overlay device type, the input overlay device manufacture, the area used by the input overlay device 106, and/or other parameters of the input overlay device 106; Gray in view of Kumar therefore discloses wherein the one or more characteristics of the overlay may include: an outline of the overlay; locations of keys of the overlay; a location of the overlay on the surface of the TSD; location of the one or more marker electrodes within the at least a portion of the surface of the TSD; a pattern of the one or more marker electrodes; a function of the overlay; a type of the overlay; or an orientation of the overlay).

	Regarding claim 15, Gray in view of Kumar discloses wherein the TSD is a portable device that includes an internal power source (see Gray in view of Kumar as applied to claims 1, 11, Gray, e.g., paragraph 64, in some versions, the touch sensor itself is included with the invention, while in others the drive and receive circuitry and methods may be embodied in a touch sensor controller chip or other integrated chip (IC) for interfacing with a touch sensor such as those used with touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks, touch sensitive fabric, touch sensitive surfaces, drawing pads or pen input pads, and other any other touch sensor array products; at least smartphones, tablets, notebook PCs are portable devices that include an internal power source).

	Regarding claim 16, Gray in view of Kumar discloses wherein the first plurality of TSD electrodes and are separated from the second plurality of TSD electrodes by a dielectric material (see Gray in view of Kumar as applied to claims 1, 11, e.g., Fig. 1 and paragraph 87, the circuitry 10 transmits and receives simultaneously on a plurality of channels 12 to drive analog sensor signals through channel drivers 30 to the electrodes of a multi-touch sensor 14; the electrodes typically include row and column electrodes arranged in a grid, but may include other non-symmetrical arrangements of electrodes, multiple grids, or other suitable arrangements of electrodes that can cross-couple signals in response to touch or proximity; it is implicit in Gray’s arrangement that the row electrodes are isolated from the column electrodes by a dielectric material).

	Regarding claim 17, Gray in view of Kumar discloses in some versions, the touch sensor itself is included with the invention, while in others the drive and receive circuitry and methods may be embodied in a touch sensor controller chip or other integrated chip (IC) for interfacing with a touch sensor such as those used with touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks, touch sensitive fabric, touch sensitive surfaces, drawing pads or pen input pads, and other any other touch sensor array products; at least smartphones, tablets, notebook PCs are portable devices that include an internal power source (Gray, e.g., paragraph 64).  Gray in view of Kumar as applied to claim 11 is not relied upon as explicitly disclosing that the TSD includes multiple sections; the TSD has a first shape when the multiple sections are implemented within a first configuration; and the TSD has a second shape when the multiple sections are implemented within a second configuration.  Kumar discloses a TSD that includes multiple sections; the TSD has a first shape when the multiple sections are implemented within a first configuration; and the TSD has a second shape when the multiple sections are implemented within a second configuration (Kumar, e.g., Figs. 1-2 and paragraphs 15-16).   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gray in view of Kumar such that the TSD includes multiple sections, such that the TSD has a first shape when the multiple sections are implemented within a first configuration, and such that the TSD has a second shape when the multiple sections are implemented within a second configuration.  In this way, in the manner disclosed by Kumar, a TSD having multiple touch screens that are positionable in different configurations may be realized.

	Regarding claim 18, Gray in view of Kumar discloses in some versions, the touch sensor itself is included with the invention, while in others the drive and receive circuitry and methods may be embodied in a touch sensor controller chip or other integrated chip (IC) for interfacing with a touch sensor such as those used with touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks, touch sensitive fabric, touch sensitive surfaces, drawing pads or pen input pads, and other any other touch sensor array products; at least smartphones, tablets, notebook PCs are portable devices that include an internal power source (Gray, e.g., paragraph 64).  Gray in view of Kumar as applied to claim 11 is not relied upon as explicitly disclosing that wherein the surface of the TSD includes at least one of a non-flat surface or curved surface.  Kumar discloses a TSD that includes at least one of a non-flat surface or curved surface (Kumar, e.g., Figs. 1-2 and paragraphs 15-16, note that the surface of the compute device 102 is at least non-flat, that there are a plurality of touch sensors associated with the surface of the compute device 102, and that an overlay device 106 that includes one or more dot/markers 304, 306, 308 also being associated with at least a portion of the surface of the TSD).   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gray in view of Kumar such that the surface of the TSD includes at least one of a non-flat surface or curved surface.  In this way, in the manner disclosed by Kumar, a TSD having multiple touch screens that are positionable in different configurations may be realized.

	Regarding claim 19, Gray in view of Kumar discloses wherein the first DSC of the plurality of DSCs further comprises: a power source circuit operably coupled via a single line to the first TSD electrode, wherein, when enabled, the power source circuit is configured to provide an analog signal via the single line coupling to the first TSD electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on an electrical characteristic of the first TSD electrode; and generate the first digital signal that is representative of the change of impedance of the first TSD electrode (see Gray in view of Kumar as applied to claims 1, 11, Gray, e.g., Figs. 1, 7 and paragraphs 87-103, channel driver 30; with further reference to Fig. 11 and paragraphs 104-109, each channel driver 30 may include a power source circuit , e.g., at least driver 36, operably coupled via a single line from single pin 1 to the TSD electrode; when enabled the driver 36 provide an analog signal via the single line coupling to the TSD electrode; as disclosed in Figs. 2-3 and paragraphs 120-121 of Gray, the analog signal includes at least one of a DC (direct current) component or an oscillating component; with further reference to Figs. 7 and 11, Gray discloses a power source change detection circuit operably coupled to the power source circuit in the form of sigma-delta comparator 34 in combination with drive signal generation circuitry 41 that, when enabled, detects an effect on the analog signal that is based on an electrical characteristic of the TSD electrode and generates the digital signal that is representative of the change of impedance of the TSD electrode; see, e.g., Gray, paragraphs 105-106).

	Regarding claim 20, Gray in view of Kumar discloses the power source circuit including a power source to source at least one of a voltage or a current via the single line to the first TSD electrode (see Gray in view of Kumar as applied to claim 19, Gray, Figs. 7, 11, at least driver 36); and the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference (see Gray in view of Kumar as applied to claim 10, Gray, Figs. 7, 11, drive signal generation circuitry 41 providing reference in the form of analog sensor drive signal 35); and a comparator configured to compare the at least one of the voltage and the current provided via the single line to the first TSD electrode to the at least one of the voltage reference and the current reference to produce the analog signal (see Gray in view of Kumar as applied to claim 10, sigma-delta comparator 34).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL R MILLER/Primary Examiner, Art Unit 2863